                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION

FARRAH DILLARD,                               )
                                              )
       Plaintiff,                             )               Civ. No. 1:20-00304-DSC
                                              )
v.                                            )
                                              )
KILOLO KIJAKAZI,                              )
Acting Commissioner of Social Security,1      )
                                              )
       Defendant.                             )

                                             ORDER

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or reversing

Defendant’s decision with remand in Social Security actions under sentence four of 42 U.S.C. §

405(g), and in light of Defendant’s Motion, with Plaintiff’s consent, to remand this case for further

administrative proceedings, the Court hereby remands this case to Defendant, pursuant to sentence

four of 42 U.S.C. § 405(g), for further administrative proceedings. See Melkonyan v. Sullivan, 501

U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

       The clerk of the Court will enter a separate judgment pursuant to Rule 58 of the Federal

Rules of Civil Procedure.
                                   Signed: August 23, 2021
       SO ORDERED.




1
  Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted as the
Defendant herein. No further action is required pursuant the last sentence of Section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g).




         Case 1:20-cv-00304-DSC Document 18 Filed 08/23/21 Page 1 of 1
